Citation Nr: 1635065	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine and residuals of a coccyx fracture.

6.  Entitlement to an initial evaluation in excess of 10 percent for service connected status post right inguinal hernia with residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the U.S. Army Reserves from June 27, 1983 until November 21, 1983, and in the U.S. Army from November 22, 1996 until July 15, 1997.  The Veteran had additional service in the Reserves.  The Veteran's DD 214s show that he was in receipt of a parachute badge, an M-16 expert badge, and had service in Bosnia from December 1996 until June 1997.  In a May 2009 statement, the Veteran reported that he did not have his DD 214 from his period of service in Belize; however, military personnel records show that the Veteran was on annual training in Belize from January 2, 1990 until January 18, 1990 and from January 10, 1993 until February 10, 1993.  Service personnel records also reflect a discharge from the United States Army Reserve in August 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a July 2011 rating decision, the RO increased the evaluation of the Veteran's service connected status post right inguinal hernia from noncompensable to 10 percent effective April 30, 2009.  A February 2012 rating decision granted a temporary total evaluation for surgical hernia repair effective November 23, 2011; and a 10 percent evaluation from February 1, 2012 onward.  As higher evaluations are available for right inguinal hernia residuals prior to November 23, 2011 and after February 1, 2012, and as the Veteran is presumed to seek the maximum allowable benefit, the issues of entitlement to higher evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his May 2009 original claim, the Veteran claimed entitlement to service connection for "back," and referenced two back injuries.  The RO adjudicated the claim as entitlement to service connection for a back disorder, and entitlement to service connection for a coccyx disorder.  In his April 2012 substantive appeal, the Veteran limited his appeal to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disorders, a back disorder, left shoulder disorder, and to the evaluation assigned for his service-connected right inguinal hernia.  Although the Veteran did not specify the coccyx disorder on his substantive appeal, based on the Veteran's characterization of his back claim, the Board finds that all back disorders remain on appeal.  

The Veteran also requested a hearing before a Member of the Board; however, in a May 2014 statement the Veteran elected to have a Decision Review Officer (DRO) hearing in lieu of a Board hearing.  In June 2014, the Veteran was afforded a DRO hearing and a transcript of that hearing has been associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for bilateral hearing loss, a bilateral knee disorder, a left shoulder disorder, and a back disorder; and entitlement to an initial evaluation higher than 10 percent for service connected right inguinal hernia with residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Tinnitus had its onset during the Veteran's period of active service and has existed since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for tinnitus are moot.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Analysis

The Veteran seeks entitlement to service connection for tinnitus, which he asserts is etiologically related to exposure to hazardous military noise while in a combat zone in Bosnia.  The Veteran's military personnel records show that he was present in Bosnia from December 6, 1996 to May 23, 1997.

The Veteran underwent a VA audiology evaluation in October 2010.  During the examination, the Veteran reported being exposed to Howitzer artillery firing, demolition exercises, and tank firing range noise.  He stated that his tinnitus had its onset in service after exposure to explosions while in Bosnia.  He stated that since then, he experienced ongoing, intermittent tinnitus.  The examiner opined that the Veteran's claimed tinnitus was likely unrelated to the Veteran's period of service, as the Veteran had normal hearing and cochlear function for both ears at that time.  Rather, the examiner opined that the claimed tinnitus was related to occupational or civilian noise exposure or other factors.

At the June 2014 DRO hearing, the Veteran again testified that his tinnitus first occurred in service during his tour in Bosnia, and persisted thereafter.  

The Board finds that entitlement to service connection for tinnitus is warranted.  First, the Veteran has provided competent evidence of exposure to hazardous military noise while in active service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran has a current diagnosis of tinnitus because he has competently and credibly reported the presence of tinnitus during service.  See Caluza, 7 Vet. App. at 511; Charles v. Principi, 16 Vet. App. 370 (2014).  He has also competently and credibly asserted a continuity of tinnitus since service discharge.  See Caluza, 7 Vet. App. at 511; Charles, 16 Vet. App. 370.  

The VA medical opinion of record is of no probative value as it did not consider the relevant lay evidence of record, which the Board has found both competent and credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Therefore, the Board finds that the most probative evidence demonstrates that tinnitus began during service and has existed since that time.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's remaining claims, remand is necessary to verify all of the Veteran's periods of service, including periods of ACDUTRA and INACDUTRA; to obtain any outstanding service treatment records (STRs) from all periods of service; to secure outstanding VA treatment records; and to secure VA examinations and opinions regarding the nature and etiology of the Veteran's claimed disorders.  

First, a review of the Veteran's military personnel records indicates that he may have had periods of ACDUTRA in the Reserves from May 1983 until at least December 1995.  The record also indicates that not all of the Veteran's STRs have been obtained and associated with the claims file.  Of record are STRs from 1983 to 1985, 1990, 1992, 1994, and 1996 to 1997.  Additionally, the Veteran has specifically reported being treated at Fort Sill for a broken tailbone, and efforts to obtain those records have not been made.  An undated STR noted that the Veteran's squadron had lost unspecified records pertaining to the Veteran.  Upon remand, it is necessary to verify the Veteran's periods of ACUDTRA and INACDUTRA, and to obtain any outstanding STRs.

Second, remand is necessary to obtain outstanding and relevant VA treatment records from February 2012 onward.  VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Third, regarding service connection for bilateral hearing loss, remand is required for and adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran underwent a VA audiology evaluation in October 2010.  Audiometric testing showed normal hearing acuity, and the examiner diagnosed normal hearing bilaterally.  Almost 4 years later, at the June 2014 DRO hearing, the Veteran reported that he had difficulty understanding conversation in the presence of background noise.  The Veteran also reported that he was not provided a speech discrimination test at the 2010 VA audiology evaluation.  Although no hearing loss disability was diagnosed at the October 2010 VA examination, the Veteran has essentially testified that his hearing has worsened.  As such, the examination may no longer be adequate and a current examination is required.  

Fourth, regarding service connection for a bilateral knee condition, remand is required for an adequate examination.  See Barr, 21 Vet. App. at 311.  The Veteran last underwent a VA examination in October 2010.  At that time the Veteran reported that he injured both knees in a parachute jump in 1986, and still had ongoing pain and limitation of motion.  Upon examination of the left knee, there were no abnormal findings, and x-ray results showed no abnormality.  The examiner diagnosed subjective pain in the left knee with normal examination and normal x-ray.  Upon x-ray examination of the right knee (taken for comparison), no abnormalities were noted.  Other than the x-ray, no other examination of the right knee was performed.  At the June 2014 DRO hearing, the Veteran testified that he had been told by his doctor that he likely had arthritis in his knees.  Although no knee disorders were diagnosed at the October 2010 VA examination, the Veteran has essentially testified that he now has knee disorders.  As such, the examination may no longer be adequate and a current examination is required.  

Fifth, regarding service connection for a left shoulder disorder, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran's STRs show that in September 1984, the Veteran injured his left shoulder during a parachute jump.  The Veteran also reported injuring his left shoulder in Bosnia in 1996 after he fell on the ice in the combat zone while carrying fully combat gear.  He reported having left shoulder symptoms of locking, popping, and pain that happened 10 to 15 times per month since his in-service shoulder injury.  The Veteran was not afforded a VA examination in connection with this claim.  As there is evidence of an in-service left shoulder injury, and evidence of continuity of symptomatology since that time, it is necessary to secure a VA examination to assess the nature and etiology of any currently present left shoulder disorder.

Sixth, regarding the claim for service connection for a back disorder, remand is required for an examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  In an October 1983 STR, it was reported that the Veteran had complaints of back pain.  In a largely illegible service record, it was noted that the Veteran had been deployed since November 22 (no year provided) and had complained of lower back pain.  It was also noted that the Veteran reported breaking his tailbone 10 years prior and having constant dull pain.  A February 1997 STR noted that the Veteran slipped on ice and fell onto his back while wearing body armor and carrying a personal assault weapon.  June 2006 private MRI testing results were significant for L5-S1 and L3-4 disc degeneration.  At the June 2014 DRO hearing, the Veteran again testified that his current back condition was etiologically related to multiple in-service parachute jumps, and the carrying of heavy military equipment.  The Veteran reported that he received treatment for the broken tailbone at Fort Sill.  No VA examination was provided in connection with this claim.  As there is evidence of in-service back injuries, and evidence of a current back disorder, it is necessary to secure a VA examination to assess the nature and etiology of any currently present back disorders.

Lastly, with regard to the Veteran's right inguinal hernia residuals, remand is required to obtain a VA examination to assess the current severity of the disorder, to specifically include evaluation of all residuals thereof.  Reexamination may be necessary if there is an indication that a claimed disorder has increased in severity since the prior VA examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is currently in receipt of a 10 percent evaluation under 38 C.F.R. § § 4.114 Diagnostic Code 7338 (2015) for inguinal hernia that is postoperative, recurrent, readily reducible, and well supported by truss or belt.  The Veteran was last afforded a VA hernia examination in October 2010.  That VA examination did not address all the rating criteria under DC 7338, and VA surgery reports show that in November 2011 the Veteran underwent laparoscopic inguinal hernia repair with mesh placement.  Because the 2010 VA examination did not include all the relevant rating criteria findings, and as the 2011 surgery represents a potential worsening of the Veteran's condition, remand is necessary to obtain a VA examination to assess the severity of the Veteran's right inguinal hernia and residuals thereof, to specifically include evaluation of associated scars and neuralgia noted on the prior VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran had any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) from 1983 until 1996.  Obtain the precise dates for all such periods; a retirement points summary is insufficient.  Obtain all STRs and service personnel records related to the Veteran's periods of active duty service, to include any records from verified periods of ACDUTRA and INACDUTRA.  A specific request must be made to obtain any clinical records from Ft. Sill.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to specifically include treatment records after February 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of any currently present bilateral hearing loss.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner must provide the following opinions:

	(a) Is there current hearing loss for VA purposes?

(b) If so, is it at least as likely as not (a 50 percent or greater probability) that the bilateral hearing loss had its onset in, or is otherwise related to active service, to include noise exposure therein, or had its onset within one year of his separation from active service.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  In short, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, is not adequate.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any back disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With regard to the Veteran's reported in-service back injuries, the examiner must elicit a full history from the Veteran regarding the in-service incidents, the back symptoms at that time, and the symptoms thereafter.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a)  Identify all back disorders present during the pendency of the Veteran's appeal.  If degenerative disc disease and residuals of a coccyx fracture are not diagnosed, address the prior diagnoses of record.

b)  For each identified back disorder, is it at least as likely as not (50 percent or greater probability) that the back disorder had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA?

c)  For each identified back disorder, is it at least as likely as not (50 percent or greater probability) that the back disorder is due to a back injury during a period of INACDUTRA, to specifically include the reported parachuting injuries?  The examiner must address the Veteran's jump records located in his service personnel records.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any bilateral knee disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With regard to the Veteran's reported in-service knee injuries, the examiner must elicit a full history from the Veteran regarding the in-service incident(s), the back symptoms at that time, and the symptoms thereafter.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a)  Identify all bilateral knee disorders present during the pendency of the Veteran's appeal, to specifically include whether the Veteran has a current diagnosis of arthritis.

b)  For each identified bilateral knee disorder, is it at least as likely as not (50 percent or greater probability) that the disorder(s) had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA?

c)  For each identified bilateral knee disorder, is it at least as likely as not (50 percent or greater probability) that the disorder(s) is due to an injury during a period of INACDUTRA?

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any left shoulder disorder.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With regard to the Veteran's reported in-service left shoulder injury, the examiner must elicit a full history from the Veteran regarding the in-service incident, the symptoms at that time, and the symptoms thereafter.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a)  Identify all left shoulder disorders present during the pendency of the Veteran's appeal.

b)  For each identified left shoulder disorder, is it at least as likely as not (50 percent or greater probability) that the disorder(s) had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA, to include a parachuting injury?

c)  For each identified left shoulder disorder, is it at least as likely as not (50 percent or greater probability) that the disorder(s) is due to an injury during a period of INACDUTRA, to include a parachuting injury?

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected status post right inguinal hernia with residuals.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire for inguinal hernias, scars, and diseases of the peripheral nerves including ilio-inguinal nerve neuralgia.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to specifically include consideration of assigning separate evaluations for the residuals of the Veteran's right inguinal hernia.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must also address all relevant evidence received since February 2012, including the Veteran's June 2014 DRO hearing testimony.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


